DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14, 2020 has been entered.

Election/Restrictions
Claims 1-8, 10 and 11 are allowable. Claims 2-5 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on October 12, 2017, is hereby withdrawn and claims 2-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Mattioli on November 26, 2021.
The application has been amended as follows: 
1. A sensor device that determines a flow rate of a gas in an airflow path, the sensor device comprising: 
a cavity formed in a silicon (Si) substrate; 
an insulating film covering the cavity; 
an upstream temperature sensor formed from single crystal silicon film layers that are formed on the insulating film, wherein the upstream temperature sensor measures a first temperature of the gas in the airflow path based on a change in resistance of a first portion of the single crystal silicon film layers that comprise the upstream temperature sensor; 
[[a]] at least one heat generator formed on the insulating film that heats the gas in the airflow path after the upstream temperature sensor has measured the first temperature; 
at least one heat generator based on a change in resistance of a second portion of the single crystal silicon film layers that comprise the downstream temperature sensor; and 
a detecting circuit that determines the flow rate of the gas in the airflow path based on the change of resistance in the first portion and the second portion of the single crystal silicon film layers, 
wherein the single crystal silicon film layers include: 
     a first silicon layer that is doped with a first impurity; and 
      a second silicon layer that is doped with a second impurity, wherein the first impurity and the second impurity are different, and 
wherein the first silicon layer and the second silicon layer are arranged close to each other so as to be adjacent to each other, 
wherein the at least one heat generator includes a first heat generator and a second heat generator, and 
wherein the first heat generator surrounds the second heat generator and the first heat generator is doped with the first impurity and the second heat generator is doped with the second impurity.
2. The sensor device according to claim 1, wherein the first silicon layer includes [[the]] a first polycrystal silicon element, the second silicon layer includes a second polycrystal silicon element, and the first polycrystal silicon element and the second polycrystal silicon element are individually doped with different impurities.
the insulating film.
5. The sensor device according to claim 1, wherein 
the first silicon layer includes a P-type polycrystal silicon element doped with boron, and 
the second silicon layer includes [[a]] an N-type polycrystal silicon element doped with phosphorous, 
the N-type polycrystal silicon element is disposed on the P-type polycrystal silicon element via the insulating film, and 
the P-type polycrystal silicon element has a wider than that of the N-type polycrystal silicon element.
10. The sensor device according to claim 1, further includes: 
a first set of pads; and 
a second set of pads, 
wherein the first set of pads is opposite the second set of pads.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the at least one heat generator includes a first heat generator and a second heat generator, and wherein the first heat generator surrounds the second heat generator and the first heat generator is doped with the first impurity and the second heat generator is doped with the second impurity", as recited in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEIYA LI/Primary Examiner, Art Unit 2811